        Case 4:17-cr-00310-MWB Document 69 Filed 10/11/18 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :
                                             :      No. 4:17CR00310-001
             v.                              :
                                             :      (Judge Brann)
HAKIM HANDY,                                 :
                   Defendant                 :      ELECTRONICALLY FILED


                        SENTENCING MEMORANDUM

      Defendant, Hakim Handy, by and through his counsel, Kyle W. Rude,

Esquire, files the within Sentencing Memorandum addressing the advisory

sentencing guidelines and the factors set forth in 18 U.S.C.§ 3553(a):

      A.     Procedural Background

      On June 11, 2018, Defendant, Hakim Handy (“Mr. Handy”), entered a plea

of guilty to Count One, Conspiracy to Distribute 28 grams or more of Crack

Cocaine and Heroin, in violation of 21 U.S.C. §846. Said plea was entered pursuant

to a plea agreement where the Government will recommend a three-level reduction

for acceptance of responsibility. The advisory guideline range as determined by

probation is 292 – 365 months based upon a criminal history category of VI and a

total offense level of 35. At the pre-sentence conference, Government Counsel

acknowledged that the third level for acceptance should apply and the total offense
         Case 4:17-cr-00310-MWB Document 69 Filed 10/11/18 Page 2 of 8




level should be 34. The resulting advisory guideline range should be 262 – 327.

By Order dated October 3, 2018, sentencing has been scheduled for October 16,

2018, at 3 p.m., and the deadline for final submissions was set for October 12,

2018.

        B.    Factual Background

        Mr. Handy, now thirty-five (35) years of age, was born and raised into an

atmosphere of drugs and crime in Philadelphia, Pennsylvania. His three brothers are

all incarcerated in the Pennsylvania State Prison system for drug-related offenses

and murder. Armed only with a ninth-grade education, Mr. Handy began

using/dealing drugs and breaking the law in his teen years. When first asked by

Undersigned Counsel about his childhood, his response was “a normal life.” This

response speaks volumes about his childhood as he believes drugs, crime and

incarceration were part of a normal environment for a child.

        Mr. Handy is a husband and father of one child with whom he had substantial

contact prior to his incarceration. He has maintained a positive relationship with his

wife and child but distance and his incarceration have strained this connection.

        Mr. Handy’s prior adult criminal record consists mainly of drugs and

drug-related offenses. As a result, Mr. Handy has eighteen (18) criminal history

points for his prior record and two (2) additional points for committing the instant

offense while under supervision which places him in criminal history category VI.
        Case 4:17-cr-00310-MWB Document 69 Filed 10/11/18 Page 3 of 8




At the time of sentencing, Mr. Handy will have served approximately thirty (30)

months of incarceration since his arrest on July 18, 2016

      C.      Section 3553 (a) Factors

      1.   Nature and Circumstances of the Offense/History of the Defendant

      Title 18 U.S.C. §3553 instructs the Court to examine several factors in

fashioning a sentence that is both appropriate to the defendant and to the offense

committed. 18 U.S.C. §3553(a)(1) lists the first factor for the Court to consider,

“the nature and circumstances of the offense and the history and characteristics of

the Defendant”. 18 U.S.C. §3553(a)(1).

      The nature and circumstances of the offense are that Hakim Handy sold

heroin with Tamira Smith with whom he had been involved romantically. Ms.

Smith had also been selling heroin with her brother Morris Smith from her

residence. Mr. Handy acknowledged and accepted responsibility his actions. This

matter had been prosecuted in Lycoming County Court prior to the instant

Indictment.   Ms. Smith entered a guilty plea and was sentenced to 327 days

time-served to two years in Lycoming County Court. Morris Smith was not

prosecuted for his involvement in county or federal court.

      2.      Characteristics of the Defendant and deterrence of future criminal
              conduct

      18 U.S.C. §3553(a)(1) instructs the Court to factor in the characteristics of
        Case 4:17-cr-00310-MWB Document 69 Filed 10/11/18 Page 4 of 8




the defendant when fashioning a sentencing. The characteristics of Hakim Handy

are best defined by examining his formative years. As mentioned above, Mr. Handy

was raised in a neighborhood in Philadelphia, Pennsylvania with his brothers where

one either turned to a life of drugs or violent crime. He and his brothers were raised

by a single mother. He received no support from a father. He quit school after ninth

grade and turned to drugs as a way of life. In short, Mr. Handy was living the life

that he knew and learned from his brothers growing up in Philadelphia. He knew

his actions were wrong and against society’s norms but not against the norms of the

society that he knew.

      The past thirty (30) months of incarceration have allowed Mr. Handy to

re-evaluate what is considered normal in society. He now sees that his actions not

only violated the law but hurt a society in which his daughter will have to grow and

live. This time away from his daughter has been a great deterrence to Hakim Handy

from returning to a life of drugs and violence. Further Mr. Handy acknowledges

that a sentence requiring several more years will continue to serve as a deterrent to

him and hopefully his child from following in his footsteps.

      3.     Type of sentencing and sentencing range

      18 U.S.C. §3553(a)(4) asks the Court to examine the kind of sentence and

sentencing range most appropriate for the specific defendant standing before the

Court. As argued above, Mr. Handy’s advisory guideline range sentence is
         Case 4:17-cr-00310-MWB Document 69 Filed 10/11/18 Page 5 of 8




extremely high because of his prior record. Mr. Handy has already served

approximately thirty (30) months incarceration for this offense. He understands that

further incarceration is not only appropriate in his case but warranted by the facts,

the guidelines and comparisons to others similarly situated. Mr. Handy is requesting

a sentence though that reflects the true nature of his offense, his actions and the life

he was raised to follow. Further, Mr. Handy is requesting a sentence and

recommendations from the Court which will allow him to address his issues with

narcotics, allow him to obtain his GED and other educational opportunities, in a

location closely situated to his family in the Philadelphia, Southern New Jersey

area.

        Mr. Handy has the opportunity to help break the cycle of drugs and violence

that is pervasive in his hometown. He can make sure his child remains out of the

criminal justice system, away from drugs and violence. He is requesting this

Honorable Court to allow him to realize this opportunity before his child becomes

an adult.

        4.    Unwarranted Sentencing Disparities

        18 U.S.C. §3553(a)(6) asks the Court to consider the need to avoid

unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct. Defendant requests this Honorable Court to

consider two people who were intricately involved in this prosecution who escaped
        Case 4:17-cr-00310-MWB Document 69 Filed 10/11/18 Page 6 of 8




serious penalties. Tamirra Smith received a time-served sentence in Lycoming

County. Morris Smith, who has a prior criminal history similar to Mr. Handy, was

never prosecuted in state or federal court even though Tamirra Smith implicated

him in possessing and delivering heroin from her residence. Although these

comparisons are not exactly what the guidelines contemplated under this

subsection, Mr. Handy suggests these co-conspirators should be considered in a fair

and just calculation of his sentence.

      D.     Conclusion

      The final factor this Court must consider in fashioning a sentence most

appropriate for Hakim Handy under 18 U.S.C. §3553 and the sentencing guidelines

is not a specific factor, but rather the purpose of all these factors and guidelines

taken together. This Court is tasked with determining a length of incarceration

which is sufficient but not greater than necessary to achieve the goals of sentencing.

Mr. Handy’s criminal history, his family dynamics along with the actual facts of his

crime when viewed together demonstrate that a period of continued incarceration

below the advisory guideline range is necessary. As the above facts indicate, Mr.

Handy became involved in a very serious crime and endangered the community by

supplying heroin because that was the life he knew from his childhood. The

downward spiral of his life was inevitable in light of his failed upbringing. The

goals of sentencing – punishment, deterrence and rehabilitation – are possible with
        Case 4:17-cr-00310-MWB Document 69 Filed 10/11/18 Page 7 of 8




a prison sentence below the sentencing guideline range. Mr. Handy believes he can

be rehabilitated sufficiently to educate his child about the dangers of drugs. He is

requesting this Honorable Court to allow him an opportunity to positively affect the

future of his child in a manner that his life never was.

                                        Respectfully submitted:

                                        SCHEMERY ZICOLELLO, P.C.


                                        s/ Kyle W. Rude
                                        Kyle W. Rude
                                        I.D. No. 69015
                                        333 Market Street
                                        Williamsport, PA 17701
                                        Telephone: 570-321-7554
                                        Facsimile: 570-321-7854
                                        Email: kyle@sz-law.com
       Case 4:17-cr-00310-MWB Document 69 Filed 10/11/18 Page 8 of 8




                          CERTIFICATE OF SERVICE

      I, Kyle W. Rude, hereby certify that a true and correct copy of the within

sentence brief has been served on Government Counsel via electronic mail.


                                                    s/Kyle W. Rude
                                                    Kyle W. Rude, Esquire
